DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, claims 35-37, 39, 40 and 43-51 in the reply filed on September 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38, 41, 42 and 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 35-37, 43, 45 and 49-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huey et al. (US 4,622,054).
Regarding 35, Huey discloses a method for making non-circular mineral fibers such as crescent-shaped fibers, which corresponds to two-dimensional particles, see abstract, Fig. 2 and col. 5 lines 49-55.  Additionally, the reference discloses an embodiment comprising a matrix reinforced with the fibers, which corresponds to a composite material, see col. 4 lines 22-26.  The fibers are produced using a spinner with non-circular orifices, which corresponds to similarly-shaped microfabricated particles, see Fig. 2 and col. 5 lines 25-55.
Although the reference does not specifically disclose the fibers mechanically interact with one another when the matrix is in a flowable state to impart improved mechanical properties to an article manufactured therefrom as compared to a matrix filled with standard straight fibers, given the reference discloses fibers with the same shape as Applicant’s particles, it is expected that the disclosed invention will have similar properties regarding mechanical interaction, see Huey col. 7 lines 14-25 and MPEP 2112.01 I.
Regarding claim 36, the reference discloses the fibers as crescent-shaped, see Fig. 2 and col. 5 lines 49-55.
Claim 37 defines the product by how the product was made, eligotropic, meaning the directional characteristics of the particles are selected to impart desired properties to a matrix or composite material that include the particles, see Applicant’s specification [0005].  Thus claim 37 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising particles.  The reference suggests such a product.
Regarding claim 43, the reference discloses the crescent-shaped fibers have a diameter of 1.27 mm, which falls within the claimed range, see Example 2.
Regarding claim 45, the reference discloses the matrix as plastic resin, which corresponds to a polymeric material, see col. 7 lines 14-16.
Regarding claim 49, the reference discloses the invention is suitable for construction materials and insulation, see Figs. 10 & 11 and col. 1 lines 9-13 & col. 7 lines 14-47.
Regarding claim 50, the reference discloses a method for making non-circular mineral fibers such as crescent-shaped fibers, which corresponds to two-dimensional particles, see abstract, Fig. 2 and col. 5 lines 49-55.  Additionally, the reference discloses an embodiment comprising a matrix reinforced with the fibers, which corresponds to a composite material, see col. 4 lines 22-26.  The fibers are produced using a spinner with non-circular orifices, which corresponds to similarly-shaped microfabricated particles, see Fig. 2 and col. 5 lines 25-55.
Although the reference does not specifically disclose the fibers mechanically interact with one another when the matrix is in a flowable state to impart improved mechanical properties to an article manufactured therefrom as compared to a matrix filled with standard straight fibers, given the reference discloses fibers with the same shape as Applicant’s particles, it is expected that the disclosed invention will have similar properties regarding mechanical interaction, see Huey col. 7 lines 14-25 and MPEP 2112.01 I.
Regarding claim 51, the reference discloses the invention is suitable for construction materials and insulation, see Figs. 10 & 11 and col. 1 lines 9-13 & col. 7 lines 14-47.
Claims 35-37, 39, 40, 43 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weier et al. (US 2002/0045680).
Regarding claim 35, Weier discloses multiple polymeric additive systems containing a liquid component, which corresponds to a matrix material, and a solid component wherein the solid component contains particles of any suitable shape, see abstract and [0070].  Various shapes of polymer particles can be prepared by processes known in the art of polymer particle technology, which corresponds to microfabricated particles [0070].  Examples of such shapes include multi-lobe-shaped, dumbbell-shaped and agglomerated [0070].
Although the reference does not specifically disclose the fibers mechanically interact with one another when the matrix is in a flowable state to impart improved mechanical properties to an article manufactured therefrom as compared to a matrix filled with standard straight fibers, given the reference discloses fibers with the same shape as Applicant’s particles, it is expected that the disclosed invention will have similar properties regarding mechanical interaction, see Huey col. 7 lines 14-25 and MPEP 2112.01 I.
Regarding claim 36, the reference discloses the particles have a dumbbell shape [0070].
Claim 37 defines the product by how the product was made, eligotropic, meaning the directional characteristics of the particles are selected to impart desired properties to a matrix or composite material that include the particles, see Applicant’s specification [0005].  Thus claim 37 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising particles.  The reference suggests such a product.
	Regarding claims 39 and 40, the reference discloses the particles as polyimides, polymethylmethacrylate and polyacrylates [0108 & 0165].
	Regarding claim 43, the reference discloses the particles have a diameter of at least 10 nm and at most 50,000 nm, which overlaps the claimed range [0106]; see MPEP 2144.05 I.
	Regarding claim 44, the reference discloses the solids component as present in an amount of more than 40 weight percent based on total weight of the system [0018]; see MPEP 2144.05 I.  Additionally, the reference discloses the liquid concentration as greater than 10 weight percent [0040]; see MPEP 2144.05 I.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35-37, 39, 40 and 43-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willis et al. (US 2008/0001429) in view of Huey et al. (US4,622,054).
Regarding claims 35 and 36, Willis discloses a fiber reinforced polymer material useful in forming building panels, which corresponds to a composite material comprising particles within a matrix, see abstract and [0009]. While the reference discloses the fibers may be non-fibrous in shape, the reference fails to disclose microfabricated particles that interact with one another when the composite is in a flowable state to impart improved mechanical properties as compared to a matrix filled with straight fibers [0023].
Huey discloses a method for making non-circular mineral fibers such as crescent-shaped fibers, which corresponds to two-dimensional particles, see abstract, Fig. 2 and col. 5 lines 49-55.  Additionally, the reference discloses an embodiment comprising a matrix reinforced with the fibers, which corresponds to a composite material, see col. 4 lines 22-26.  The fibers are produced using a spinner with non-circular orifices, which corresponds to similarly-shaped microfabricated particles, see Fig. 2 and col. 5 lines 25-55. The invention is suitable for construction materials and insulation, see Figs. 10 & 11 and col. 1 lines 9-13 & col. 7 lines 14-47.
Although the reference does not specifically disclose the fibers mechanically interact with one another when the matrix is in a flowable state to impart improved mechanical properties to an article manufactured therefrom as compared to a matrix filled with standard straight fibers, given the reference discloses fibers with the same shape as Applicant’s particles, it is expected that the disclosed invention will have similar properties regarding mechanical interaction, see Huey col. 7 lines 14-25 and MPEP 2112.01 I.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the fibers of Willis to have a crescent shape in order provide increased transverse strength and improved shear strength qualities, see Huey col. 7 lines 16-27. 
Claim 37 defines the product by how the product was made, eligotropic, meaning the directional characteristics of the particles are selected to impart desired properties to a matrix or composite material that include the particles, see Applicant’s specification [0005].  Thus claim 37 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure comprising particles.  The references suggest such a product.
Regarding claim 39, Willis discloses the fibers as a polymer [0029].
Regarding claim 40, the reference discloses the fibers as polystyrene [0027-0029].
Regarding claim 43, the reference discloses the particle size has a diameter of 5 to about 22 microns [0030].
Regarding claim 44, the reference discloses the fiber content is in a range from about 15% to about 85%, which overlaps the claimed particle range [0029]; see MPEP 2144.05 I.  Note that the disclosed range renders obvious a matrix overlapping the claimed range.
Regarding claim 45, the reference discloses the resin as any polymer resin [0027].
Regarding claim 46, the reference discloses the resin as polyolefin [0027].
Regarding claim 47, the reference discloses the resin as polycarbonate and polystyrene [0027]. 
Regarding claim 48, the reference discloses the resin as polyimide [0027].
Regarding claim 49, the reference discloses the invention as suitable for forming building or vehicular panels [0009].
Regarding claims 50 and 51, Willis discloses a fiber reinforced polymer material useful in forming building panels, which corresponds to a composite material comprising particles within a matrix, see abstract and [0009]. While the reference discloses the fibers may be non-fibrous in shape, the reference fails to disclose microfabricated particles that interact with one another when the composite is in a flowable state to impart improved mechanical properties as compared to a matrix filled with straight fibers [0023].
Huey discloses a method for making non-circular mineral fibers such as crescent-shaped fibers, which corresponds to two-dimensional particles, see abstract, Fig. 2 and col. 5 lines 49-55.  Additionally, the reference discloses an embodiment comprising a matrix reinforced with the fibers, which corresponds to a composite material, see col. 4 lines 22-26.  The fibers are produced using a spinner with non-circular orifices, which corresponds to similarly-shaped microfabricated particles, see Fig. 2 and col. 5 lines 25-55. The invention is suitable for construction materials and insulation, see Figs. 10 & 11 and col. 1 lines 9-13 & col. 7 lines 14-47.
Although the reference does not specifically disclose the fibers mechanically interact with one another when the matrix is in a flowable state to impart improved mechanical properties to an article manufactured therefrom as compared to a matrix filled with standard straight fibers, given the reference discloses fibers with the same shape as Applicant’s particles, it is expected that the disclosed invention will have similar properties regarding mechanical interaction, see Huey col. 7 lines 14-25 and MPEP 2112.01 I.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the fibers of Willis to have a crescent shape in order provide increased transverse strength and improved shear strength qualities, see Huey col. 7 lines 16-27. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783